DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-22 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A product comprising the steps of: selecting a number of objective metrics for creating a score to evaluate a company on environmental, social, and governance issues based on a materiality map that identifies one or more environmental, social, and governance issues relevant to an industry for the company; obtaining historical data for the number of objective metrics from one or more commercial data providers; calculating the score at a number of different times based on the historical data, wherein calculating the score includes normalizing all of the objective metrics to be a figure of merit positively correlated to more favorable performance in the industry for the company; measuring a change in the score over time; and applying the change as a factor in making a decision to purchase or sell shares in the company. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. In this case, “using the change as a selection criterion for the company in a portfolio” is a legal obligation (e.g. hedging). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a non-transitory computer readable medium; and one or more computing devices.
The non-transitory computer readable medium is merely used to store code (Paragraph 0110). The computer device is merely used to: interact with other devices; and execute instructions (Paragraphs 0068-0071). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “non-transitory computer-readable medium” and computer device” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of recommending to purchase or sell shares based on a change/trend. The specification shows that the non-transitory computer readable medium is merely used to store code (Paragraph 0110). The computer device is merely used to: interact with other devices; and execute instructions (Paragraphs 0068-0071). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 6
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 6 is directed to a process which is a statutory category.
Step 2A, Prong One - Claim 6 recites: A method, comprising: selecting a number of objective metrics for creating a score to evaluate a company on environmental, social, and governance issues; calculating the score at a number of different times; measuring a change in the score over time; and applying the change includes using the change as a factor in a factor-based investment in the company. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. In this case, “using the change as a selection criterion for the company in a portfolio” is a legal obligation (e.g. hedging). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 6 does not include additional elements. Therefore, the claims are still directed to an abstract idea.

Independent Claim 20
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 20 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 20 recites: A system, comprising: a materiality map that identifies one or more environmental, social, and governance issues relevant to an industry; to acquire historical data for one or more objective metrics measuring the one or more environmental, social, and governance issues; and to calculate a score to evaluate a company in the industry on the one or more environmental, social, and governance issues by calculating a score at a number of different times based on the historical data, to measure a change in the score over time, and to apply the change as a factor in a factor-based investment in the company. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. In this case, “using the change as a selection criterion for the company in a portfolio” is a legal obligation (e.g. hedging). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 20 includes additional elements: a memory; a server; and a scoring engine.
The memory is merely used to store information (Paragraphs 0072-0073). The server is merely used to acquire historical data (Paragraph 0009). The scoring engine is merely used to calculate a score to evaluate a company in the industry on the one or more environmental, social, and governance issues (Paragraph 0009). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “memory,” “server,” and “scoring engine” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of recommending to purchase or sell shares based on a change/trend. The specification shows that the memory is merely used to store information (Paragraphs 0072-0073). The server is merely used to acquire historical data (Paragraph 0009). The scoring engine is merely used to calculate a score to evaluate a company in the industry on the one or more environmental, social, and governance issues (Paragraph 0009). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-4, 7-10, and 14-19 are not directed to any additional claim elements. Rather, these claims offer further descriptive limitations of the abstract idea mentioned above - such as: wherein applying the change includes using the change as a factor in a factor-based investment in the company; wherein applying the change includes using the change as a selection criterion for the company in a portfolio; and wherein applying the change includes weighting the company in a portfolio based on the change; wherein applying the change as a factor includes identifying the company as undervalued or overvalued based on the change in the score over time; wherein applying the change as a factor includes making a decision to purchase or sell shares in the company based on the change; and specific steps of how the score is calculated. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial or legal interactions. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 5, 12-13, and 21 are directed to an additional element. The additional element of a display is merely used to display the change to a user (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, instructions to display and/or arrange information may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 11 is directed to an additional element. The additional element of a programmatic stock purchasing engine is merely used to receive the change as an input (Paragraph 0008). The programmatic stock purchasing engine is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since it’s just used to receive information and does not improve the technology. At Step 2B, this is a conventional computer function of “receiving and transmitting data over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 22 is not directed to any additional claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above - such as by: wherein the scoring engine is configured to apply the change by automatically initiating a purchase or sale of stock in the company. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial or legal interactions. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 12, 14-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2019/0362427 A1).
Regarding claim 1, Chen et al. discloses a computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs the steps of (Paragraph 0091, Computer system 500 may further include one or more memories, such as first memory 530 and second memory 540. First memory 530, second memory 540, or a combination thereof function as a computer usable storage medium to store and/or access computer code): 
selecting a number of objective metrics for creating a score to evaluate a company on environmental, social, and governance issues based on a materiality map that identifies one or more environmental, social, and governance issues relevant to an industry for the company (Figure 2A, item 90, ESG Alpha Score; Paragraph 0087, Materiality of the ESG factors varies across companies. Environmental issues are important to industrial companies, and not as important to professional service companies. While employee satisfaction is important to professional service companies and not as important to utilities. The common approach to identifying materiality is to segment companies by industry. However, we have discovered this is not the most ideal method to measure materiality. We use the concept of Contextual Modeling which identifies the power of factors such as value, quality, and momentum have different efficacy across various risk contexts. We have applied this technology across the suite of ESG-alpha factors to evaluate materiality of ESG-alpha factors through contextualization and determined which ESG-alpha factors are most relevant to each company. This process cuts through industry group and can identify differences across companies within an industry. For example, Netflix and Yum! Brands are both in the consumer discretionary sector however relevant ESG-alpha (and standard alpha) factors are clearly different for the two companies. The salient company characteristics are used to figure out the important ESG factors for each company, as shown in the process 450 of FIG. 19A); 
obtaining historical data for the number of objective metrics from one or more commercial data providers (Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620). 
calculating the score at a number of different times based on the historical data, wherein calculating the score includes normalizing all of the objective metrics to be a figure of merit positively correlated to more favorable performance in the industry for the company (Figure 2A, item 90, ESG Alpha Score; Paragraph 0014, wherein R.sub.t comprises an alpha rate of return for the investment portfolio for time period t, wherein R.sub.t.sup.ESG comprises any third party, unbiased measure of the user's selected ESG optimization factor for time period t, wherein γ is a tunable scalar and wherein product γR.sub.t.sup.ESG maps a measure of the selected ESG optimization factor for time period t to a real number and adjusts it by the tunable scalar and wherein R.sub.t.sup.c is the combined rate of return at the end of time period t; Paragraph 0016, wherein cov(F.sup.c.sub.t, R.sub.t.sup.c) is the covariance between the combined alpha-ESG factor F.sup.c.sub.t and combined alpha-ESG rate of return R.sub.t.sup.c, wherein ρ(F.sup.c.sub.t, R.sub.t.sup.c) is a correlation of the combined alpha-ESG factor F.sup.c.sub.t and the combined alpha-ESG rate of return R.sub.t.sup.c and wherein σ(F.sup.c.sub.t) is a standard deviation of the combined alpha-ESG factor F.sup.c.sub.t and σ(R.sub.t.sup.c) is the standard deviation of the alpha-ESG rate of return R.sub.t.sup.c; Paragraph 0071, Some practical considerations include the following. The time-invariant factor correlation and weight do not really hold in practice. For practical implementations, we use a rolling window to estimate the correlation and optimize accordingly); 
measuring a change in the score over time (see Figure 8 and related text in Paragraph 0074, The employee sentiment rating 312 is based on questions about culture and values, work/life balance, senior management, compensation and benefits and career opportunities. A statistical overall average rating 314 is plotted for a given time period. The Nvidia stock performance (A) follows the same upward trend as the employee sentiment rating 302 for the same time period, as shown in FIG. 7B. The employee sentiment (R) and the share price for Netflix (NFLX) plotted over the same time period are shown in FIG. 8. It is shown that the split of the streaming business and the DVD by mail business increased the employee sentiment (R) and eventually increased the overall stock performance (B)); 
and applying the change as a factor in making a decision to purchase or sell shares in the company (Paragraph 0003, Financial investing decisions are usually made based on the financial rate of return of an investment product. This is the typical criterion for classical (or alpha)-type investing. However, there are other criteria that may be also used to decide where to make an investment. One of these other criteria is a company's adherence to environmental, social and governance (ESG) principles. Companies that incorporate these traits into their core philosophies are seemingly more aligned with stakeholder interests and often have better financial performance over the long run than those companies with the weakest ESG records; Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620. The alpha-ESG optimization engine 630 operates in the computing system 500 and also receives client specific inputs via a user interface (UI) 556. The alpha-ESG optimization results are displayed on display 640; Paragraph 0092, The computer system 500 may further include a user interface (UI) 556 designed to receive input from a user for specific parameters, such as user defined ESG factor to be used to optimize the investment portfolio; Applicant states, in paragraph 0006, that “applying the change” may include using the change as a selection criterion for the company in a portfolio. Based on broadest reasonable interpretation in light of the specification, Chen et al. discloses a “applying a change” since the ESG factor is used to optimize the investment portfolio).
Regarding claim 2, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses wherein applying the change includes using the change as a factor in a factor-based investment in the company (Paragraph 0003, Financial investing decisions are usually made based on the financial rate of return of an investment product. This is the typical criterion for classical (or alpha)-type investing. However, there are other criteria that may be also used to decide where to make an investment. One of these other criteria is a company's adherence to environmental, social and governance (ESG) principles. Companies that incorporate these traits into their core philosophies are seemingly more aligned with stakeholder interests and often have better financial performance over the long run than those companies with the weakest ESG records; Paragraph 0009, Impact Investing: In this approach, investors direct capital towards companies which provide solutions to social and environmental issues and to affect real world outcomes; Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620. The alpha-ESG optimization engine 630 operates in the computing system 500 and also receives client specific inputs via a user interface (UI) 556. The alpha-ESG optimization results are displayed on display 640; Paragraph 0092, The computer system 500 may further include a user interface (UI) 556 designed to receive input from a user for specific parameters, such as user defined ESG factor to be used to optimize the investment portfolio).
Regarding claims 3 and 7, which are dependent of claims 1 and 6, Chen et al. discloses all the limitations in claims 1 and 6. Chen et al. further discloses wherein applying the change includes using the change as a selection criterion for the company in a portfolio (Paragraph 0003, Financial investing decisions are usually made based on the financial rate of return of an investment product. This is the typical criterion for classical (or alpha)-type investing. However, there are other criteria that may be also used to decide where to make an investment. One of these other criteria is a company's adherence to environmental, social and governance (ESG) principles. Companies that incorporate these traits into their core philosophies are seemingly more aligned with stakeholder interests and often have better financial performance over the long run than those companies with the weakest ESG records; Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620. The alpha-ESG optimization engine 630 operates in the computing system 500 and also receives client specific inputs via a user interface (UI) 556. The alpha-ESG optimization results are displayed on display 640; Paragraph 0092, The computer system 500 may further include a user interface (UI) 556 designed to receive input from a user for specific parameters, such as user defined ESG factor to be used to optimize the investment portfolio).
Regarding claim 5, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further comprising code that, when executed, performs the step of displaying the change to a user on a display (Paragraph 0012, The system also includes a computing system that has at least a processor configured to execute computer-implemented instructions of the ESG optimization application; Figure 22 and related text in Paragraph 0089, The alpha-ESG optimization results are displayed on display 640).
Regarding claim 6, Chen et al. discloses a method (Paragraph 0002, The present invention relates to a system and a method for constructing optimized Environmental, Social and Governance (ESG) portfolios, and in particular to a system and a method for constructing investment portfolios that optimize traditional alpha objectives combined with ESG objectives), comprising: 
selecting a number of objective metrics for creating a score to evaluate a company on environmental, social, and governance issues (Figure 2A, item 90, ESG Alpha Score; Paragraph 0087, Materiality of the ESG factors varies across companies. Environmental issues are important to industrial companies, and not as important to professional service companies. While employee satisfaction is important to professional service companies and not as important to utilities. The common approach to identifying materiality is to segment companies by industry. However, we have discovered this is not the most ideal method to measure materiality. We use the concept of Contextual Modeling which identifies the power of factors such as value, quality, and momentum have different efficacy across various risk contexts. We have applied this technology across the suite of ESG-alpha factors to evaluate materiality of ESG-alpha factors through contextualization and determined which ESG-alpha factors are most relevant to each company. This process cuts through industry group and can identify differences across companies within an industry. For example, Netflix and Yum! Brands are both in the consumer discretionary sector however relevant ESG-alpha (and standard alpha) factors are clearly different for the two companies. The salient company characteristics are used to figure out the important ESG factors for each company, as shown in the process 450 of FIG. 19A);
calculating the score at a number of different times (Figure 2A, item 90, ESG Alpha Score; Paragraph 0014, wherein R.sub.t comprises an alpha rate of return for the investment portfolio for time period t, wherein R.sub.t.sup.ESG comprises any third party, unbiased measure of the user's selected ESG optimization factor for time period t, wherein γ is a tunable scalar and wherein product γR.sub.t.sup.ESG maps a measure of the selected ESG optimization factor for time period t to a real number and adjusts it by the tunable scalar and wherein R.sub.t.sup.c is the combined rate of return at the end of time period t; Paragraph 0016, wherein cov(F.sup.c.sub.t, R.sub.t.sup.c) is the covariance between the combined alpha-ESG factor F.sup.c.sub.t and combined alpha-ESG rate of return R.sub.t.sup.c, wherein ρ(F.sup.c.sub.t, R.sub.t.sup.c) is a correlation of the combined alpha-ESG factor F.sup.c.sub.t and the combined alpha-ESG rate of return R.sub.t.sup.c and wherein σ(F.sup.c.sub.t) is a standard deviation of the combined alpha-ESG factor F.sup.c.sub.t and σ(R.sub.t.sup.c) is the standard deviation of the alpha-ESG rate of return R.sub.t.sup.c; Paragraph 0071, Some practical considerations include the following. The time-invariant factor correlation and weight do not really hold in practice. For practical implementations, we use a rolling window to estimate the correlation and optimize accordingly);
measuring a change in the score over time (see Figure 8 and related text in Paragraph 0074, The employee sentiment rating 312 is based on questions about culture and values, work/life balance, senior management, compensation and benefits and career opportunities. A statistical overall average rating 314 is plotted for a given time period. The Nvidia stock performance (A) follows the same upward trend as the employee sentiment rating 302 for the same time period, as shown in FIG. 7B. The employee sentiment (R) and the share price for Netflix (NFLX) plotted over the same time period are shown in FIG. 8. It is shown that the split of the streaming business and the DVD by mail business increased the employee sentiment (R) and eventually increased the overall stock performance (B)); 
and applying the change includes using the change as a factor in a factor-based investment in the company (Paragraph 0003, Financial investing decisions are usually made based on the financial rate of return of an investment product. This is the typical criterion for classical (or alpha)-type investing. However, there are other criteria that may be also used to decide where to make an investment. One of these other criteria is a company's adherence to environmental, social and governance (ESG) principles. Companies that incorporate these traits into their core philosophies are seemingly more aligned with stakeholder interests and often have better financial performance over the long run than those companies with the weakest ESG records; Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620. The alpha-ESG optimization engine 630 operates in the computing system 500 and also receives client specific inputs via a user interface (UI) 556. The alpha-ESG optimization results are displayed on display 640; Paragraph 0092, The computer system 500 may further include a user interface (UI) 556 designed to receive input from a user for specific parameters, such as user defined ESG factor to be used to optimize the investment portfolio; Applicant states, in paragraph 0006, that “applying the change” may include using the change as a selection criterion for the company in a portfolio. Based on broadest reasonable interpretation in light of the specification, Chen et al. discloses a “applying a change” since the ESG factor is used to optimize the investment portfolio).
Regarding claim 10, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses wherein applying the change as a factor includes making a decision to purchase or sell shares in the company based on the change (Paragraph 0003, Financial investing decisions are usually made based on the financial rate of return of an investment product. This is the typical criterion for classical (or alpha)-type investing. However, there are other criteria that may be also used to decide where to make an investment. One of these other criteria is a company's adherence to environmental, social and governance (ESG) principles. Companies that incorporate these traits into their core philosophies are seemingly more aligned with stakeholder interests and often have better financial performance over the long run than those companies with the weakest ESG records; Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620. The alpha-ESG optimization engine 630 operates in the computing system 500 and also receives client specific inputs via a user interface (UI) 556. The alpha-ESG optimization results are displayed on display 640; Paragraph 0092, The computer system 500 may further include a user interface (UI) 556 designed to receive input from a user for specific parameters, such as user defined ESG factor to be used to optimize the investment portfolio; Applicant states, in paragraph 0006, that “applying the change” may include using the change as a selection criterion for the company in a portfolio. Based on broadest reasonable interpretation in light of the specification, Chen et al. discloses a “applying a change” since the ESG factor is used to optimize the investment portfolio).
Regarding claim 12, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses displaying the change to a user as one or more of a quantity and a graph (Figure 22, item 640, Display; Paragraph 0073, The PanAgora ESG data 84 are additional ESG data that are developed internally, as will be described below. Examples of the PanAgora ESG data 84 include Employee Sentiment 302, ESG Dictionary 304, Management ESG Sentiment 306, Women on Board/C-suite 307, ESG Spin 308, ESG Momentum 309, and Unusual ESG News 310, as shown in FIG. 6; Paragraph 0074, Referring to FIG. 7A, the employee sentiment 302 for Nvidia Company is extracted via web-scraping from websites such as Glassdoor.com. The employee sentiment rating 312 is based on questions about culture and values, work/life balance, senior management, compensation and benefits and career opportunities. A statistical overall average rating 314 is plotted for a given time period. The Nvidia stock performance (A) follows the same upward trend as the employee sentiment rating 302 for the same time period, as shown in FIG. 7B. The employee sentiment (R) and the share price for Netflix (NFLX) plotted over the same time period are shown in FIG. 8. It is shown that the split of the streaming business and the DVD by mail business increased the employee sentiment (R) and eventually increased the overall stock performance (B)).
Regarding claim 14, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses wherein the number of objective metrics are selected from among objective metrics with historical data available from one or more commercial data providers (Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620). 
Regarding claim 15, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses wherein selecting the number of objective metrics includes creating a materiality map that identifies one or more environmental, social, and governance issues relevant to an industry for the company (Figure 2A, item 90, ESG Alpha Score; Paragraph 0087, Materiality of the ESG factors varies across companies. Environmental issues are important to industrial companies, and not as important to professional service companies. While employee satisfaction is important to professional service companies and not as important to utilities. The common approach to identifying materiality is to segment companies by industry. However, we have discovered this is not the most ideal method to measure materiality. We use the concept of Contextual Modeling which identifies the power of factors such as value, quality, and momentum have different efficacy across various risk contexts. We have applied this technology across the suite of ESG-alpha factors to evaluate materiality of ESG-alpha factors through contextualization and determined which ESG-alpha factors are most relevant to each company. This process cuts through industry group and can identify differences across companies within an industry. For example, Netflix and Yum! Brands are both in the consumer discretionary sector however relevant ESG-alpha (and standard alpha) factors are clearly different for the two companies. The salient company characteristics are used to figure out the important ESG factors for each company, as shown in the process 450 of FIG. 19A).
Regarding claim 16, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses wherein calculating the score includes obtaining historical data for the number of objective metrics and imputing values for one or more of the number of objective metrics (Figure 2A, item 90, ESG Alpha Score; Paragraph 0073, The PanAgora ESG data 84 are additional ESG data that are developed internally, as will be described below. Examples of the PanAgora ESG data 84 include Employee Sentiment 302, ESG Dictionary 304, Management ESG Sentiment 306, Women on Board/C-suite 307, ESG Spin 308, ESG Momentum 309, and Unusual ESG News 310, as shown in FIG. 6; Paragraph 0074, Referring to FIG. 7A, the employee sentiment 302 for Nvidia Company is extracted via web-scraping from websites such as Glassdoor.com. The employee sentiment rating 312 is based on questions about culture and values, work/life balance, senior management, compensation and benefits and career opportunities. A statistical overall average rating 314 is plotted for a given time period. The Nvidia stock performance (A) follows the same upward trend as the employee sentiment rating 302 for the same time period, as shown in FIG. 7B. The employee sentiment (R) and the share price for Netflix (NFLX) plotted over the same time period are shown in FIG. 8. It is shown that the split of the streaming business and the DVD by mail business increased the employee sentiment (R) and eventually increased the overall stock performance (B)).
Regarding claim 17, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses wherein calculating the score includes scaling one or more of the objective metrics in the score based on a revenue of the company (Figure 2A, item 90, ESG Alpha Score; Paragraph 0014, wherein R.sub.t comprises an alpha rate of return for the investment portfolio for time period t, wherein R.sub.t.sup.ESG comprises any third party, unbiased measure of the user's selected ESG optimization factor for time period t, wherein γ is a tunable scalar and wherein product γR.sub.t.sup.ESG maps a measure of the selected ESG optimization factor for time period t to a real number and adjusts it by the tunable scalar and wherein R.sub.t.sup.c is the combined rate of return at the end of time period t; Paragraph 0016, wherein cov(F.sup.c.sub.t, R.sub.t.sup.c) is the covariance between the combined alpha-ESG factor F.sup.c.sub.t and combined alpha-ESG rate of return R.sub.t.sup.c, wherein ρ(F.sup.c.sub.t, R.sub.t.sup.c) is a correlation of the combined alpha-ESG factor F.sup.c.sub.t and the combined alpha-ESG rate of return R.sub.t.sup.c and wherein σ(F.sup.c.sub.t) is a standard deviation of the combined alpha-ESG factor F.sup.c.sub.t and σ(R.sub.t.sup.c) is the standard deviation of the alpha-ESG rate of return R.sub.t.sup.c; Paragraph 0071, Some practical considerations include the following. The time-invariant factor correlation and weight do not really hold in practice. For practical implementations, we use a rolling window to estimate the correlation and optimize accordingly; Examiner interprets the rate of return as the revenue of the company).
Regarding claim 18, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Chen et al. further discloses wherein calculating the score includes normalizing all of the objective metrics to be a figure of merit positively correlated to more favorable performance (Figure 2A, item 90, ESG Alpha Score; Paragraph 0014, wherein R.sub.t comprises an alpha rate of return for the investment portfolio for time period t, wherein R.sub.t.sup.ESG comprises any third party, unbiased measure of the user's selected ESG optimization factor for time period t, wherein γ is a tunable scalar and wherein product γR.sub.t.sup.ESG maps a measure of the selected ESG optimization factor for time period t to a real number and adjusts it by the tunable scalar and wherein R.sub.t.sup.c is the combined rate of return at the end of time period t; Paragraph 0016, wherein cov(F.sup.c.sub.t, R.sub.t.sup.c) is the covariance between the combined alpha-ESG factor F.sup.c.sub.t and combined alpha-ESG rate of return R.sub.t.sup.c, wherein ρ(F.sup.c.sub.t, R.sub.t.sup.c) is a correlation of the combined alpha-ESG factor F.sup.c.sub.t and the combined alpha-ESG rate of return R.sub.t.sup.c and wherein σ(F.sup.c.sub.t) is a standard deviation of the combined alpha-ESG factor F.sup.c.sub.t and σ(R.sub.t.sup.c) is the standard deviation of the alpha-ESG rate of return R.sub.t.sup.c; Paragraph 0071, Some practical considerations include the following. The time-invariant factor correlation and weight do not really hold in practice. For practical implementations, we use a rolling window to estimate the correlation and optimize accordingly).
Regarding claim 20, Chen et al. discloses a system (Paragraph 0002, The present invention relates to a system and a method for constructing optimized Environmental, Social and Governance (ESG) portfolios, and in particular to a system and a method for constructing investment portfolios that optimize traditional alpha objectives combined with ESG objectives), comprising: 
a memory storing a materiality map that identifies one or more environmental, social, and governance issues relevant to an industry (Figure 2A, item 90, ESG Alpha Score; Paragraph 0012, The ESG database includes ESG data for one or more investment products used to construct an investment portfolio; Paragraph 0087, Materiality of the ESG factors varies across companies. Environmental issues are important to industrial companies, and not as important to professional service companies. While employee satisfaction is important to professional service companies and not as important to utilities. The common approach to identifying materiality is to segment companies by industry. However, we have discovered this is not the most ideal method to measure materiality. We use the concept of Contextual Modeling which identifies the power of factors such as value, quality, and momentum have different efficacy across various risk contexts. We have applied this technology across the suite of ESG-alpha factors to evaluate materiality of ESG-alpha factors through contextualization and determined which ESG-alpha factors are most relevant to each company. This process cuts through industry group and can identify differences across companies within an industry. For example, Netflix and Yum! Brands are both in the consumer discretionary sector however relevant ESG-alpha (and standard alpha) factors are clearly different for the two companies. The salient company characteristics are used to figure out the important ESG factors for each company, as shown in the process 450 of FIG. 19A); 
a server configured to acquire historical data for one or more objective metrics measuring the one or more environmental, social, and governance issues (Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620); 
and a scoring engine executing on the server, the scoring engine configured to calculate a score to evaluate a company in the industry on the one or more environmental, social, and governance issues by calculating a score at a number of different times based on the historical data (Figure 2A, item 90, ESG Alpha Score; Paragraph 0014, wherein R.sub.t comprises an alpha rate of return for the investment portfolio for time period t, wherein R.sub.t.sup.ESG comprises any third party, unbiased measure of the user's selected ESG optimization factor for time period t, wherein γ is a tunable scalar and wherein product γR.sub.t.sup.ESG maps a measure of the selected ESG optimization factor for time period t to a real number and adjusts it by the tunable scalar and wherein R.sub.t.sup.c is the combined rate of return at the end of time period t; Paragraph 0016, wherein cov(F.sup.c.sub.t, R.sub.t.sup.c) is the covariance between the combined alpha-ESG factor F.sup.c.sub.t and combined alpha-ESG rate of return R.sub.t.sup.c, wherein ρ(F.sup.c.sub.t, R.sub.t.sup.c) is a correlation of the combined alpha-ESG factor F.sup.c.sub.t and the combined alpha-ESG rate of return R.sub.t.sup.c and wherein σ(F.sup.c.sub.t) is a standard deviation of the combined alpha-ESG factor F.sup.c.sub.t and σ(R.sub.t.sup.c) is the standard deviation of the alpha-ESG rate of return R.sub.t.sup.c; Paragraph 0071, Some practical considerations include the following. The time-invariant factor correlation and weight do not really hold in practice. For practical implementations, we use a rolling window to estimate the correlation and optimize accordingly), to measure a change in the score over time (see Figure 8 and related text in Paragraph 0074, The employee sentiment rating 312 is based on questions about culture and values, work/life balance, senior management, compensation and benefits and career opportunities. A statistical overall average rating 314 is plotted for a given time period. The Nvidia stock performance (A) follows the same upward trend as the employee sentiment rating 302 for the same time period, as shown in FIG. 7B. The employee sentiment (R) and the share price for Netflix (NFLX) plotted over the same time period are shown in FIG. 8. It is shown that the split of the streaming business and the DVD by mail business increased the employee sentiment (R) and eventually increased the overall stock performance (B)), and to apply the change as a factor in a factor-based investment in the company (Paragraph 0003, Financial investing decisions are usually made based on the financial rate of return of an investment product. This is the typical criterion for classical (or alpha)-type investing. However, there are other criteria that may be also used to decide where to make an investment. One of these other criteria is a company's adherence to environmental, social and governance (ESG) principles. Companies that incorporate these traits into their core philosophies are seemingly more aligned with stakeholder interests and often have better financial performance over the long run than those companies with the weakest ESG records; Paragraph 0089, Referring to FIG. 22, an exemplary system architecture 600 for implementing the system of the present invention includes a computing system 500 that receives inputs from database 610. Database 610 receives data inputs from the public cloud 602, market data providers 604, ESG data providers 606 and risk model providers 608. The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620. The alpha-ESG optimization engine 630 operates in the computing system 500 and also receives client specific inputs via a user interface (UI) 556. The alpha-ESG optimization results are displayed on display 640; Paragraph 0092, The computer system 500 may further include a user interface (UI) 556 designed to receive input from a user for specific parameters, such as user defined ESG factor to be used to optimize the investment portfolio; Applicant states, in paragraph 0006, that “applying the change” may include using the change as a selection criterion for the company in a portfolio. Based on broadest reasonable interpretation in light of the specification, Chen et al. discloses a “applying a change” since the ESG factor is used to optimize the investment portfolio).
Regarding claim 21, which is dependent of claim 20, Chen et al. discloses all the limitations in claim 20. Chen et al. further discloses wherein the scoring engine is configured to apply the change by displaying a factor-based analysis to a user (Paragraph 0012, The system also includes a computing system that has at least a processor configured to execute computer-implemented instructions of the ESG optimization application; Figure 22 and related text in Paragraph 0089, The data from the database 610 are entered into the alpha-ESG optimization engine 630 and are used as inputs for the alpha-ESG model and factor application 620. The alpha ESG optimization engine 630 operates in the computing system 500 and also receives client specific inputs via a user interface (UI) 556. The alpha-ESG optimization results are displayed on display 640).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0362427 A1), in view of フランクリン クスマン (JP 6991554 B2).
Regarding claims 4 and 8, which are dependent of claims 1 and 6, Chen discloses all the limitations in claims 1 and 6. Although Chen et al. discloses weighting the ESG factors and constructing an ESG optimized investment portfolio (Paragraphs 0015 & 0017), Chen et al. does not specifically disclose wherein applying the change includes weighting the company in a portfolio based on the change.
	However, フランクリン クスマン (JP 6991554 B2) discloses wherein applying the change includes weighting the company in a portfolio based on the change (Page 4, Paragraphs 0004-0005, When the comprehensive evaluation value of the investment target stock is obtained, the stocks constituting the portfolio are selected from the investment target stocks belonging to the area R in descending order of the score value (S105). Here, the top 100 companies with high overall evaluation values are selected. When a portfolio constituent stock is selected, the weight of the stock, that is, the composition ratio of the fund is determined based on the ESG score value (S106). Specifically, the composition ratio of the fund is determined according to the relative ratio of the ESG score values of the portfolio constituent stocks (ESG score values of each stock to the total ESG score values). The higher the ESG score value among the stocks in the portfolio, the higher the fund distribution ratio will be, and more funds will be collected for the company with the higher ESG score).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the ESG investment portfolio of the invention of Chen et al. to further provide information specifying the weight applied to each company in the investment portfolio of the invention of フランクリン クスマン (JP 6991554 B2)  because doing so would allow the portfolio to include a composition ratio of the stock based on the ESG score value (see フランクリン クスマン, Page 4, Paragraphs 0004-0005). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Although Chen et al. discloses applying the change as a factor (e.g. using the change as a selection criterion for the company in a portfolio), Chen et al. does not specifically disclose wherein applying the change as a factor includes providing the change as an input to a programmatic stock purchasing engine.
	However, フランクリン クスマン (JP 6991554 B2) discloses wherein applying the change as a factor includes providing the change as an input to a programmatic stock purchasing engine (Page 3, Paragraph 0004, FIG. 1 is a block diagram of a portfolio management system. The portfolio management system is a computer system constructed by an investment trust management company or the like, and is network-connected to an asset management system that buys and sells stocks in the market).
	It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the optimized ESG investment portfolio of the invention of Chen et al. to further provide the optimized portfolio as an input to a programmatic stock purchasing engine of the invention of フランクリン クスマン (JP 6991554 B2) because doing so would allow the method to buy and sell stocks in the market (see フランクリン クスマン, Page 3, Paragraph 0004). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0362427 A1), in view of Bateman (US 2016/0117774 A1).
Regarding claim 9, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Although Chen et al. discloses applying the change as a factor (e.g. using the change as a selection criterion for the company in a portfolio) and ranking companies within a sector (Figure 20, ranking stocks), Chen et al. does not specifically disclose wherein applying the change as a factor includes identifying the company as undervalued or overvalued based on the change in the score over time.
	However, Bateman discloses wherein applying the change as a factor includes identifying the company as undervalued or overvalued based on the change in the score over time (Paragraph 0047, h. Peer Group Asset Median Score. Within a group of peer funds, determine the median score such that half the total invested assets of the group score better, and half the total invested assets score worse; Paragraph 0052, d. Peer Comparison: FIG. 1D shows how a percentile comparison (5f above) could be displayed; Paragraph 0832, 2. ESG Index: As established, the system can be applied to any basket of securities, specifically in this case to a “stock market index.” Since many of the calculations are “weighted average” calculations, and since a stock market index (i.e. the S&P 500 or the Dow) change value on a daily basis, an ESG Index would track the change in weighted ESG scores on a daily (or weekly, monthly, or quarterly) basis. As “better” ESG scoring companies change in value (and weighting) in the index and as “worse” ESG scoring companies change in value (and weighting) in the index, the reader of the index would see whether the market is being weighted more toward “better” ESG companies or “worse” ESG companies compared to the previous measurement).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify ranking companies within a sector of the invention of Chen et al. to further provide information identifying the company as undervalued or overvalued based on the change in the score over time of the invention of Bateman  because doing so would allow the method to determine whether the market is being weighted more toward “better” ESG companies or “worse” ESG companies compared to the previous measurement (see Bateman, Paragraphs 0832). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Although Chen et al. discloses displaying an ESG change for one company (see at least Figures 7B and 8) and ranking companies within a sector (Figure 20, ranking stocks), Chen et al. does not specifically disclose displaying the change to a user in manner that compares the change to a second change calculated for one or more other companies.
	However, Bateman discloses displaying the change to a user in manner that compares the change to a second change calculated for one or more other companies (Paragraph 0047, h. Peer Group Asset Median Score. Within a group of peer funds, determine the median score such that half the total invested assets of the group score better, and half the total invested assets score worse; Paragraph 0052, d. Peer Comparison: FIG. 1D shows how a percentile comparison (5f above) could be displayed; Paragraph 0832, 2. ESG Index: As established, the system can be applied to any basket of securities, specifically in this case to a “stock market index.” Since many of the calculations are “weighted average” calculations, and since a stock market index (i.e. the S&P 500 or the Dow) change value on a daily basis, an ESG Index would track the change in weighted ESG scores on a daily (or weekly, monthly, or quarterly) basis. As “better” ESG scoring companies change in value (and weighting) in the index and as “worse” ESG scoring companies change in value (and weighting) in the index, the reader of the index would see whether the market is being weighted more toward “better” ESG companies or “worse” ESG companies compared to the previous measurement).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the ESG change for one company of the invention of Chen et al. to further incorporate a second change calculated for one or more other companies of the invention of Bateman because doing so would allow the method to perform peer comparisons within a group of peer funds (see Bateman, Paragraphs 0045-0052). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, which is dependent of claim 1, Chen et al. discloses all the limitations in claim 1. Although Chen et al. discloses ranking companies within a sector (Figure 20, ranking stocks), Chen et al. does not specifically disclose wherein calculating the score includes weighting one or more of the objective metrics in the score according to a measured relevance of the one or more of the objective metrics to a financial performance within a peer group of companies including the company.
	However, Bateman discloses wherein calculating the score includes weighting one or more of the objective metrics in the score according to a measured relevance of the one or more of the objective metrics to a financial performance within a peer group of companies including the company (Paragraph 0047, h. Peer Group Asset Median Score. Within a group of peer funds, determine the median score such that half the total invested assets of the group score better, and half the total invested assets score worse; Paragraph 0052, d. Peer Comparison: FIG. 1D shows how a percentile comparison (5f above) could be displayed; Paragraph 0832, 2. ESG Index: As established, the system can be applied to any basket of securities, specifically in this case to a “stock market index.” Since many of the calculations are “weighted average” calculations, and since a stock market index (i.e. the S&P 500 or the Dow) change value on a daily basis, an ESG Index would track the change in weighted ESG scores on a daily (or weekly, monthly, or quarterly) basis. As “better” ESG scoring companies change in value (and weighting) in the index and as “worse” ESG scoring companies change in value (and weighting) in the index, the reader of the index would see whether the market is being weighted more toward “better” ESG companies or “worse” ESG companies compared to the previous measurement).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify ranking companies within a sector of the invention of Chen et al. to further provide information identifying how the company compares to other companies in the same industry/category of the invention of Bateman because doing so would allow the method to determine the percentile rank within a group of peer funds as defined by industry (see Bateman, Paragraphs 0045-0052). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0362427 A1), in view of 丸山 真志 (JP 6632180 B1).
Regarding claim 22, which is dependent of claim 20, Chen et al. discloses all the limitations in claim 20. Although Chen et al. discloses applying the change as a factor (e.g. using the change as a selection criterion for the company in a portfolio), Chen et al. does not specifically disclose wherein the scoring engine is configured to apply the change by automatically initiating a purchase or sale of stock in the company.
	However, 丸山 真志 (JP 6632180 B1) discloses wherein the scoring engine is configured to apply the change by automatically initiating a purchase or sale of stock in the company (Page 3, Paragraph 0002, The signal transmission unit 104 obtains the stock price trend prediction result of the stock designated by the user from the stock price trend prediction server 300, and sends a buy signal or a sell signal to the service information management server 200 based on the obtained stock price trend prediction result. send. The stock price trend indicates whether the price movement of the stock price is in an uptrend or a downtrend. The stock price trend may include a state that is neither an uptrend nor a downtrend).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the optimized ESG investment portfolio of the invention of Chen et al. to further apply the change by automatically initiating a purchase or sale of stock in the company of the invention of 丸山 真志 (JP 6632180 B1) because doing so would allow the system to send a buy signal or a sell signal to the service information management server 200 based on the obtained stock price trend prediction result (see 丸山 真志, Page 3, Paragraph 0002). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624